Exhibit 10.40

Cooperative Research and
Development Agreement

 

(CACR - 0774)

 

Clinical Development of Perifosine



Sherry Ansher, Ph.D.
Janet Dancey, M.D.
CTEP
DCTD

 

Dr. rer. nat. Rainer Voegeli

ASTA Medica, Inc.

 

Prepared by
Technology Development and Commercialization Branch
National Cancer Institute



 

 

--------------------------------------------------------------------------------

PUBLIC HEALTH SERVICE

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT

 

This Cooperative Research and Development Agreement, hereinafter referred to as
the “CRADA,” consists of this Cover Page, and attached Agreement, and various
Appendices referred in the Agreement.  This Cover Page serves to identify the
Parties to this CRADA:

                                                (1)                the following
Bureau(s), Institute(s), Center(s) or Division(s) of the National Institutes of
Health (“NIH”), the Food and Drug Administration (“FDA”), and the Centers for
Disease Control and Prevention (“CDC”):

National Cancer Institute, hereinafter singly or collectively referred to as the
Public Health Service (“PHS”); and

                                                (2)                ASTA Medica,
Incorporated, which has offices at 890 East Street, Tewksbury, MA  01876,
hereinafter referred to as the “Collaborator.”

 

 

Page 1 of 18

--------------------------------------------------------------------------------

 

COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT


ARTICLE 1.  INTRODUCTION

This Cooperative Research and Development Agreement (CRADA) between PHS and the
Collaborator will be effective when signed by all Parties.  The research and
development activities which will be undertaken by each of the Parties in the
course of this CRADA are detailed in the Research Plan (RP) which is attached as
Appendix A.  The funding and staffing commitments of the Parties are set forth
in Appendix B.  Any exceptions or changes to the CRADA are set forth in Appendix
C.  This CRADA is made under the authority of the Federal Technology Transfer
Act, 15 U.S.C. §3710a and is governed by its terms.


ARTICLE 2.  DEFINITIONS

As used in this CRADA, the following terms shall have the indicated meanings:

2.1 “Affiliate” means any corporation or other business entity controlled by,
controlling, or under common control with Collaborator.  For this purpose, A
“control” means direct or indirect beneficial ownership of at least fifty (50)
percent of the voting stock or at least fifty (50) percent interest in the
income of such corporation or other business. 2.2 “Cooperative Research and
Development Agreement” or “CRADA” means this Agreement, entered into by PHS
pursuant to the Federal Technology Transfer Act of 1986, as amended, 15 U.S.C.
3710a et seq. and Executive Order 12591 of October 10, 1987. 2.3 “Government”
means the Government of the United States as represented through the PHS agency
that is a Party to this agreement. 2.4 “IP” means intellectual property. 2.5
“Invention” means any invention or discovery which is or may be patentable or
otherwise protected under title 35, United States Code, or any novel variety or
plant which is or may be protectable under the Plant Variety Protection Act (7
U.S.C. 2321 et seq.). 2.6 “Principal Investigator(s)” or “PIs” means the persons
designated respectively by the Parties to this CRADA who will be responsible for
the scientific and technical conduct of the RP. 2.7 “Proprietary/Confidential
Information” means confidential scientific, business, or financial information
provided that such information does not include:   2.7.1 information that is
publicly known or available from other sources who are not under a
confidentiality obligation to the source of the information;   2.7.2 
information which has been made available by its owners to others without a
confidentiality obligation;   2.7.3 information which is already known by or
available to the receiving Party without a confidentiality obligation; or  
2.7.4 information which relates to potential hazards or cautionary warnings
associated with the production, handling or use of the subject matter of the
Research Plan of this CRADA. 2.8 “Research Materials” means all tangible
materials other than Subject Data first produced in the performance of this
CRADA.

Page 2 of 18

--------------------------------------------------------------------------------

 

2.9 “Research Plan” or “RP” means the statement in Appendix A of the respective
research and development commitments of the Parties to this CRADA. 2.10 “Subject
Invention” means any Invention of the Parties, conceived or first actually
reduced to practice in the performance of the Research Plan of this CRADA. 2.11
“Subject Data” means all recorded information first produced in the performance
of this CRADA by the Parties. Article 3.  Cooperative Research 3.1 Principal
Investigators.  PHS research work under this CRADA will be performed by the PHS
laboratory identified in the RP, and the PHS Principal Investigator (PI)
designated in the RP will be responsible for the scientific and technical
conduct of this project on behalf of PHS.  Also designated in the RP is the
Collaborator PI who will be responsible for the scientific and technical conduct
of this project on behalf of the Collaborator. 3.2 Research Plan Change.  The RP
may be modified by mutual written consent of the Principal Investigators. 
Substantial changes in the scope of the RP will be treated as amendments under
Article 13.6. Article 4.  Reports 4.1 Interim Reports.  The Parties shall
exchange formal written interim progress report on a schedule agreed to by the
PIs, but at least within twelve (12) months after this CRADA becomes effective
and at least within every twelve (12) months thereafter.  Such reports shall set
forth the technical progress made, identifying such problems as may have been
encountered and establishing goals and objectives requiring further effort, any
modifications to the Research Plan pursuant to Article 3.2, and all
CRADA-related patent applications filed. 4.2 Final Reports.  The Parties shall
exchange final reports of their results within four (4) months after completing
the project described in the RP or after the expiration or termination of this
CRADA. Article 5.  Financial and Staffing Obligations 5.1 PHS and Collaborator
Contributions.  The contributions of the Parties, including payment schedules,
if applicable, are set forth in Appendix B.  PHS shall not be obligated to
perform any of the research specified herein or to take any other action
required by this CRADA if the funding is not provided as set forth in Appendix
B.  PHS shall return excess funds to the Collaborator when it sends its final
fiscal report pursuant to Article 5.2, except for staffing support pursuant to
Article 10.3  Collaborator acknowledges that the U.S. Government will have the
authority to retain and expend any excess funds for up to one (1) year
subsequent to the expiration or termination of the CRADA to cover any costs
incurred during the term of the CRADA in undertaking the work set forth in the
RP. 5.2 Accounting Records.  PHS shall maintain separate and distinct current
accounts, records, and other evidence supporting all its obligations under this
CRADA, and shall provide the Collaborator a final fiscal report pursuant to
Article 4.2. 5.3 Capital Equipment.  Equipment purchased by PHS with funds
provided by the Collaborator shall be the property of PHS.  All capital
equipment provided under this CRADA by one party for the use of another Party
remains the property of the providing Party unless other disposition is mutually
agreed upon by in writing by the Parties.  If title to this equipment remains
with the providing Party, that Party is responsible for maintenance of the
equipment and the costs of its transportation to and from the site where it will
be used.

 

Page 3 of 18

--------------------------------------------------------------------------------

Article 6.  Intellectual Property Rights and Patent Applications 6.1 Reporting. 
The Parties shall promptly report to each other in writing each Subject
Invention resulting from the research conducted under this CRADA that is
reported to them by their respective employees.  Each Party shall report all
Subject Inventions to the other Party is sufficient detail to determine
inventorship.  Such reports shall be treated as Proprietary/Confidential
Information in accordance with Article 8.4. 6.2 Collaborator Employee
Inventions.  If the Collaborator does not elect to retain its IP rights, the
Collaborator shall offer to assign these IP rights to the Subject Invention to
PHS pursuant to Article 6.5.  If PHS declines such assignment, the Collaborator
may release its IP rights as it may determine. 6.3 PHS Employee Inventions.  PHS
on behalf of the U.S. Government may elect to retain IP rights to each Subject
Invention made solely by PHS employees.  If PHS does not elect to retain IP
rights, PHS shall offer to assign these IP rights to such Subject Invention to
the Collaborator pursuant to Article 6.5.  If the Collaborator declines such
assignment, PHS may release IP rights in such Subject Invention to its employee
inventors pursuant to Article 6.6. 6.4 Joint Inventions.  Each Subject Invention
made jointly by PHS and Collaborator employees shall be jointly owned by PHS and
Collaborator.  The Collaborator may elect to file the joint patent or other IP
application(s) thereon and shall notify PHS promptly upon making this election. 
If the Collaborator decides to file such applications, it shall do so in a
timely manner and at its own expense.  If the Collaborator does not elect to
file such application(s), PHS on behalf of the U.S. Government shall have the
right to file the joint application(s) in a timely manner and at its own
expense.  If either Party decides not to retain its IP rights to a jointly owned
Subject Invention, it shall offer to assign such rights to the other Party
pursuant to Article 6.5.  If the other Party declines such assignment, the
offering Party may release its IP rights as provided in Articles 6.2, 6.3 and
6.6. 6.5 Filing of Patent Applications.  With respect to Subject Inventions made
by the Collaborator as described in Article 6.2, or by PHS as described in
Article 6.3, a Party exercising its right to elect to retain IP rights to a
Subject Invention agrees to file patent or other IP applications in a timely
manner and at its own expense and after consultation with the other Party.  The
Party shall notify the other Party of its decision regarding filing in countries
other than the United States in a timely manner.  The Party may elect not to
file a patent or other IP application thereon in any particular country or
countries provided it so advises the other Party ninety (90) days prior to the
expiration of any applicable filing deadline, priority period or statutory bar
date, and hereby agrees to assign its IP right, title and interest in such
country or countries to the Subject Invention to the other Party and to
cooperate in the preparation and filing of a patent or other IP applications. 
In any countries in which title to patent or other IP rights is transferred to
the Collaborator, the Collaborator agrees that PHS inventors will share in any
royalty distribution that the Collaborator pays to its own inventors. 6.6
Release to Inventors.  In the event neither of the Parties to this CRADA elects
to files a patent or other IP application on a Subject Invention, either or both
(if a joint invention) may retain or release their IP rights in accordance with
their respective policies and procedures.  However, the Government shall retain
a nonexclusive, non-transferable, irrevocable, royalty-free license to practice
any such Subject Invention or have it practiced throughout the world by or on
behalf of the Government. 6.7 Patent Expenses.  The expenses attendant to the
filing of patent or other IP applications generally shall be paid by the Party
filing such application.  If an exclusive license to any Subject Invention is
granted to the Collaborator, the Collaborator shall be responsible for all past
and future out-of-pocket expenses in connection with the preparation, filing,
prosecution and maintenance of any applications claiming such
exclusively-licensed inventions and any patents or other IP grants that may
issue on such applications.  The Collaborator may waive its exclusive license
rights on any application, patent or other IP grant at any time, and incur no
subsequent compensation obligation for that application, patent or IP grant. 6.8
Prosecution of Intellectual Property Applications.  Within one month of receipt
or filing, each Party shall provide the other Party with copies of the
applications and all documents received from or filed with the relevant patent
or other IP office in connection with the prosecution of such applications. 
Each Party shall also provide the other Party with the power to inspect and make
copies of all documents retained in the patent or other IP application files by
the applicable patent or other IP office.  Where licensing is contemplated by
Collaborator, the Parties agree to consult with each other with respect to the
prosecution of applications for PHS Subject Inventions described in Article 6.3
and joint Subject Inventions described in Article 6.4  If the Collaborator
elects to file and prosecute IP applications on joint Subject Inventions
pursuant to Article 6.4, PHS will be granted an associate power of attorney (or
its equivalent) on such IP applications.

Page 4 of 18

--------------------------------------------------------------------------------


ARTICLE 7.  LICENSING

7.1 Options for Commercialization License.  With respect to Government IP rights
to any Subject Invention not made sole by the Collaborator’s employees for which
a patent or other IP application is filed, PHS hereby grants to the Collaborator
an exclusive option to elect an exclusive or nonexclusive commercialization
license, which s substantially in the form of the appropriate model PHS license
agreement.  This option does not apply to Subject Inventions conceived prior to
the effective date of this CRADA that are reduced to practice under this CRADA,
if prior to that reduction to practice, PHS has filed a patent application on
the invention and has licensed it or offered to license it to a third party. 
The terms of the license will fairy reflect the nature of the invention, the
relative contributions of the Parties to the invention and the CRADA, the risks
incurred by the Collaborator and the costs of subsequent research and
development needed to bring the invention to the marketplace.  The field of use
of the license will be commensurate with the scope of the RP. 7.2 Exercise of
License Option.  The option of Article 7.1 must be exercised by written notice
mailed within three (3) months after either (i) Collaborator receives written
notice from PHS that the patent or other IP application has been filed; or (ii)
the date Collaborator files such IP application.  Exercise of this option by the
Collaborator initiates a negotiation period that expires none (9) months after
the exercise of the option.  If the last proposal by the Collaborator has not
been responded to in writing by PHS within this nine (9) month period, the
negotiation period shall be extended to expire one (1) month after PHS so
responds, during which month the Collaborator may accept in writing the final
license proposals of PHS.  In the absence of such acceptance, or an extension of
the time limits by PHS, PHS will be free to license such IP rights to others.  
In the event that the Collaborator elects the option for an exclusive license,
but not such license is executed during the negotiation period.  PHS agrees not
to make an offer for an exclusive license on more favorable terms to a third
party for a period of sic (6) months without first offering Collaborator those
more favorable terms.  These times may be extended at the sole discretion of PHS
upon good cause shown in writing by the Collaborator. 7.3 License for PHS
Employee Inventions and Joint Inventions.  Pursuant to 15 U.S.C. §
3710a(b)(1)(A), for Subject Inventions made under this CRADA by a PHS
employee(s) or jointly by such employee(s) and employees of the Collaborator
pursuant to Articles 6.3 and 6.4 and licensed pursuant to the option of Article
7.1, the Collaborator grants to the Government a nonexclusive, nontransferable,
irrevocable paid-up license to practice the invention or have the invention
practiced throughout the world by or on behalf of the Government.  In the
exercise of such license the Government shall not publicly disclose trade
secrets or commercial or financial information that is privileged or
confidential within the meaning of 5 U.S.C. 552(b)(4) or which would be
considered as such if it had been obtained from a non-Federal party. 7.4 License
in Collaborator Inventions.  Pursuant to 15 U.S.C. § 3710a(b)(2), for inventions
made solely by Collaborator employees under this CRADA pursuant to Article 6.2,
the Collaborator grants to the Government a nonexclusive, nontransferable,
irrevocable, paid-license to practice the invention or have the invention
practiced throughout the world by or on behalf of the Government for research or
other Government purposes. 7.5 Third Party License.  Pursuant to 15 U.S.C. §
3710a(b)(1)(B), if PHS grants an exclusive license to a Subject Invention made
wholly by PHS employees or jointly with a Collaborator under this CRADA,
pursuant to Articles 6.3 and 6.4, the Government shall retain the right to
require the Collaborator to grant to a responsible applicant a nonexclusive,
partially exclusive, or exclusive sublicense to use the invention in
Collaborator’s licensed field of use on terms that are reasonable under the
circumstances; or if the Collaborator fails to grant such a license, to grant
the license itself.  The exercise of such rights by the Government shall only be
in exceptional circumstances and only if the Government determines (i) the
action is necessary to meet health or safety needs that are not reasonably
satisfied by Collaborator, (ii) the action is necessary to meet requirements for
public use specified by Federal regulations, and such requirements are not
reasonably satisfied by the Collaborator, or (iii) the Collaborator has failed
to comply with an agreement containing provisions described in 15 U.S.C.
3710a(c)(4)(B).  The determination made by the Government under this Article is
subject to administrative appeal and judicial (review under 35 U.S.C. 203(2).

Page 5 of 18

--------------------------------------------------------------------------------

7.6 Joint Inventions Not Exclusively Licensed.  In the event that the
Collaborator does not acquire an exclusive commercialization license to IP
rights in all fields in joint Subject Inventions described in Article 6.4, then
each Party shall have the right to use the joint Subject Invention and to
license its use to others in all fields not exclusively licensed to
Collaborator.  The Parties may agree to a joint licensing approach for such IP
rights. Article 8.  Proprietary Rights and Publication 8.1 Right of Access.  PHS
and the Collaborator agree to exchange all Subject Data produced in the course
of research under this CRADA.  Research Materials will be shared equally by the
Parties to the CRADA unless other disposition is agreed to by the Parties.  All
Parties to this CRADA will be free to utilize Subject Data and Research
Materials for their own purposes, consistent with their obligations under this
CRADA. 8.2 Ownership of Subject Data and Research Materials.  Subject to the
sharing requirements of Paragraph 8.1 and the regulatory filing requirements of
Paragraph 8.3, the producing Party will retain ownership of and title to all
Subject Inventions, all Subject Data and all Research Materials produced solely
by their investigators.  Jointly developed Subject Inventions, Subject Data and
Research Materials will be jointly owned. 8.3 Dissemination of Subject Data and
Research Materials.  To the extent permitted by law, the Collaborator and PHS
agree to use reasonable efforts to keep Subject Data and Research Materials
confidential until published  or until corresponding patent applications are
filed.  Any information that would identify human subjects of research or
patients will always be maintained confidentially.  To the extent permitted by
law, the Collaborator shall have the exclusive right to use any and all CRADA
Subject Data in and for any regulatory filing by or on behalf of Collaborator,
except that PHS shall have the exclusive right to use Subject Data for that
purpose, and authorize others to do so, if the CRADA is terminated or if
Collaborator abandons its commercialization efforts. 8.4
Proprietary/Confidential Information.  Each Party agrees to limit its disclosure
of Proprietary/Confidential Information to the amount necessary to carry out the
Research Plan of this CRADA, and shall place a confidentiality notice on all
such information.  Confidential oral communications shall be reduced to writing
within 30 days by the disclosing Party.  Each Party receiving
Proprietary/Confidential Information agrees that any information so designated
shall be used by it only for the purpose described in the attached Research
Plan.  Any Party may object to the designation of information as
Proprietary/Confidential Information by another Party.  Subject Data and
Research Materials developed solely by the Collaborator may be designated as
Proprietary/Confidential Information when they are wholly separate from the
Subject Data and Research Materials developed jointly with PHS investigators,
and advance designation of such data and material categories is set forth in the
RP.  The exchange of other confidential information, e.g., patient-identifying
data, should be similarly limited and treated.  Jointly developed Subject Data
and Research Material derived from the Research Plan may be disclosed by
Collaborator to a third party under a confidentiality agreement for the purpose
of possible sublicensing pursuant to the Licensing Agreement and subject to
Article 8.7. 8.5 Protection of Proprietary/Confidential Information. 
Proprietary/Confidential Information shall not be disclosed, copied, reproduced
or otherwise made available to any other person or entity without the consent of
the owning Party except as required under court order or the Freedom of
Information Act (5 U.S.C. 552).  Each Party agrees to use its best efforts to
maintain the confidentiality of Proprietary/Confidential Information.  Each
Party agrees that the other Party is not liable for the disclosure of
Proprietary/Confidential Information which, after notice to and consultation
with the concerned Party, the other Party is possession of the
Proprietary/Confidential Information determines may not be lawfully withheld,
provided the concerned Party has been given an opportunity to seek a court order
to enjoin disclosure.

Page 6 of 18

--------------------------------------------------------------------------------

8.6 Duration of Confidentiality Obligation.  The obligation to maintain the
confidentiality of Proprietary/Confidential Information shall expire at the
earlier of the date when the information is no longer Proprietary Information as
defined in Article 2.7 or three (3) years after the expiration or termination
date of this CRADA.  The Collaborator may request an extension to this term when
necessary to protect Proprietary/Confidential Information relating to products
not yet commercialized. 8.7 Publication.  The Parties are encouraged to make
publicly available the results of their research.  Before either Party submits a
paper or abstract for publication or otherwise intends to publicly disclose
information about a Subject Invention, Subject Data or Research Materials, the
other Party shall be provided thirty (30) days to review the proposed
publication or disclosure to assure that Proprietary/Confidential Information is
protected.  The publication or other disclosure shall be delayed for up to
thirty (30) additional days upon written request by any Party as necessary to
preserve U.S. or foreign patent or other IP rights. Article 9.  Representations
and Warranties 9.1 Representations and Warranties of PHS.  PHS hereby represents
and warrants to the Collaborator that the official signing this CRADA has
authority to do so. 9.2 Representations and Warranties of the Collaborator.

(a)  The Collaborator hereby represents and warrants to PHS that the
Collaborator has the requisite power and authority to enter into this CRADA and
to perform according to its terms, and that the Collaborator’s official signing
this CRADA has authority to do so.  The Collaborator further represents that it
is financially able to satisfy any funding commitments made in Appendix B.

 (b)  The  Collaborator certified that the statements herein are true, complete,
and accurate to the best of its knowledge.  The Collaborator is aware that any
false, fictitious, or fraudulent statements or claims may subject it to
criminal, civil, or administrative penalties.

Article 10.  Termination 10.1 Termination By Mutual Consent.  PHS and the
Collaborator may terminate this CRADA, or portions thereof, at any time by
mutual written consent.  In such event the Parties shall specify the disposition
of all property, inventions, patent or other IP applications and other results
of work accomplished or in progress, arising from or performed under this CRADA,
all in accordance with the rights granted to the Parties under the terms of this
Agreement. 10.2 Unilateral Termination.  Either PHS or the Collaborator may
unilaterally terminate this entire CRADA at any time by giving written notice at
least thirty (30) days prior to the desired termination date, and any rights
accrued in property, patents or other IP rights shall be disposed of as provided
in paragraph 10.1. 10.3 Staffing.  If this CRADA is mutually or unilaterally
terminated prior to its expiration, funds will nevertheless remain available to
PHS for continuing any staff commitment made by the collaborator pursuant to
Article 5.1 above and Appendix B, if applicable, for a period of six (6) months
after such termination.  If there are insufficient funds to cover this expense,
the Collaborator agrees to pay the difference.

Page 7of 18

--------------------------------------------------------------------------------

10.4 New Commitments.  No Party shall make new commitments related to this CRADA
after a mutual termination or notice of a unilateral termination and shall, to
the extent feasible, cancel all outstanding commitments and contracts by the
termination date. 10.5 Termination Costs.  Concurrently with the exchange of
final reports pursuant to Articles 4.2 and 5.2, PHS shall submit to the
Collaborator for payment a statement of all costs incurred prior to the date of
termination and for all reasonable termination costs including the cost of
returning Collaborator property or removal of abandoned property, for which
Collaborator shall be responsible. Article 11.  Disputes 11.1 Settlement.  Any
dispute arising under this CRADA which is not disposed of by agreement of the
Principal Investigators shall be submitted jointly to the signatories of this
CRADA.  If the signatories are unable to jointly resolve the dispute within
thirty (30) days after notification thereof the Assistant Secretary for Health
(or his/her designee or successor) shall propose a resolution.  Nothing in this
Article shall prevent any Party from pursuing any additional administrative
remedies that may be available and, after exhaustion of such administrative
remedies, pursing all available judicial remedies. 11.2 Continuation of Work. 
Pending the resolution of any dispute or claim pursuant to this Article, the
Parties agree that performance of all obligations shall be pursued diligently in
accordance with the direction of the PHS signatory. Article 12.  Liability 12.1
Property.  The U.S. Government shall not be responsible for damages to any
Collaborator property provided to PHS, where Collaborator retains title to the
property, or any property acquired by Collaborator for its own use pursuant to
this CRADA. 12.2 NO WARRANTIES.  EXCEPT AS SPECIFICALLY STATED IN ARTICLE 9, THE
PARTIES MAKE NO EXPRESS OR IMPLIED WARRANTY AS TO ANY MATTER WHATSOEVER,
INCLUDING THE CONDITIONS OF THE RESEARCH OR ANY INVENTION OR PRODUCT, WHETHER
TANGIBLE OR INTANGIBLE, MADE, OR DEVELOPED UNDER THIS CRADA, OR THE OWNERSHIP
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE RESEARCH OR ANY
INVENTION OR PRODUCT. 12.3 Indemnification.  The Collaborator agrees to hold the
U.S. Government harmless and to indemnify the Government for all liabilities,
demands, damages, expenses and losses arising out of the use by the Collaborator
for any purpose of the Subject Data, Research Materials and/or Subject
Inventions produced in whole or party by PHS employee under this CRADA, unless
due to the negligence or willful misconduct of PHS, its employees, or agents. 
The Collaborator shall be liable for any claims or damages it incurs in
connection with this CRADA.  PHS has no authority to indemnify the Collaborator.
12.4 Force Majeure.  Neither Party shall be liable for any unforeseeable event
beyond its reasonable control not caused by the fault or negligence of such
Party, which causes such Party to be unable to perform its obligations under
this CRADA, and which it has been unable to overcome by the exercise of due
diligence.  In the event of the occurrence of such a force majeure event, the
Party unable to perform shall promptly notify the other Party.  It shall further
use its best efforts to resume performance as quickly as possible and shall
suspend performance only for such period of time as is necessary as a result of
the force majeure event. Article 13.  Miscellaneous 13.1 Governing Law.  The
construction, validity, performance and effect of this CRADA shall be governed
by Federal law, as applied by the Federal Courts in the District of Columbia. 
Federal law and regulations will preempt any conflicting or inconsistent
provisions in this CRADA.

Page 8 of 18

--------------------------------------------------------------------------------

13.2 Entire Agreement.  This CRADA constitutes the entire agreement between the
Parties concerning the subject matter of this CRADA and supersedes any prior
understanding or written or oral agreement. 13.3  Headings.  Titles and headings
of the articles and subarticles of this CRADA are for convenient reference only,
do not form a part of this CRADA, and shall in no way affect its
interpretation.  The PHS component that is the Party for all purposes of this
CRADA is the Bureau(s), Institute(s), Center(s) or Division(s) listed on the
Cover Page herein. 13.4 Waivers.  None of the provisions of this CRADA shall be
considered waived by any Party unless such waiver is given in writing to the
other Party.  The failure of a Party to insist upon strict performance of any of
the terms and conditions hereof, or failure or delay to exercise any rights
provided herein or by law, shall not be deemed a waiver of any rights of any
Party. 13.5 Severability.  The illegality or invalidity of any provisions of
this CRADA shall not impair, affect, or invalidate the other provisions of this
CRADA. 13.6 Amendments.  If either Party desires a modification to this CRADA,
the Parties shall, upon reasonable notice of the proposed modifications or
extension by the Party desiring the change, confer in good faith to determine
the desirability of such modification or extension.  Such modification shall not
be effective until a written amendment is signed by the signatories to this
CRADA or by their representatives duly authorized to execute such amendment.
13.7 Assignment.  Neither this CRADA nor any rights or obligations of any Party
hereunder shall be assigned or otherwise transferred by either Party without the
prior written consent of the other Party. 13.8 Notices.  All notices pertaining
to or required by this CRADA shall be in writing and shall be signed by an
authorized representative and shall be delivered by hand or sent by certified
mail, return receipt requested, with postage prepaid, to the addresses indicated
on the signature page for each Party.  Notices regarding the exercise of license
options shall be made pursuant to Article 7.2.  Any Party may change such
address by notice given to the other Party in the manner set forth above. 13.9
Independent Contractors.  The relationship of the Parties to this CRADA is that
of independent contractors and not agents of each other or joint venturers or
partners.  Each Party shall maintain sole and exclusive control over its
personnel and operations.  Collaborator employees who will be working at PHS
facilities may be asked to sign a Guest Researcher or Special Volunteer
Agreement appropriately modified in view of the terms of this CRADA. 13.10 Use
of Name or Endorsements.  By entering into this CRADA, PHS does not directly or
indirectly endorse any product or service provided, or to be provided, whether
directly or indirectly related to either this CRADA or to any patent or other IP
license or agreement which implements this CRADA by its successors, assignees,
or licensees.  The Collaborator shall not in any way state or imply that this
CRADA is an endorsement of any such product or service by the U.S. Government or
any of its organizational units or employees.  Collaborator issued press
releases that reference or rely upon the work of PHS under this CRADA shall be
made available to PHS at least 7 days prior to publication for review and
comment. 13.11 Exceptions to this CRADA.  Any exceptions or modifications to
this CRADA that are agreed to by the Parties prior to their execution of this
CRADA are set forth in Appendix C. 13.12 Reasonable Consent.  Whenever a Party's
consent or permission is required under this CRADA, such consent or permission
shall not be unreasonably withheld.

Page 9 of 18

--------------------------------------------------------------------------------

Article 14.  Duration of Agreement 14.1 Duration.  It is mutually recognized
that the duration of this project cannot be rigidly defined in advance, and that
the contemplated time periods for various phases of the RP are only good faith
guidelines subject to adjustment by mutual agreement to fit circumstances as the
RP proceeds.  In no case will the term of this CRADA extend beyond the term
indicated in the RP unless it is revised in accordance with Article 13.6. 14.2
Survivability.  The provisions of Articles 4.2, 5-8, 10.3-10.5, 11.1, 12.2-12.4,
13.1, 13.10 and 14.2 shall survive the termination of this CRADA.

 

 

 

 

SIGNATURES BEGIN ON THE NEXT PAGE

 

Page 10 of 18

--------------------------------------------------------------------------------

 

CRADA SIGNATURE PAGE



By executing this Agreement, each of the undersigned represents and confirms
that he or she is fully authorized to bind the identified entity to its terms. 
Each of the undersigned expressly certified or affirms that the contents of any
statement made or reflected in this document are truthful and accurate.

AGREED TO AND ACCEPTED BY:       For the National Cancer Institute:        /s/
Alan S. Rabson            
Alan S. Rabson, M.D.
Deputy Director, NCI  7/14/99                                              
           Date     Mailing Address for Notices:

National Cancer Institute
Technology Development and Commercialization Branch
Executive Plaza South, Room 450
6120 Executive Boulevard
Rockville, MD 20852

       For ASTA Medica, Inc.:       _______________________________
Colin Stewart
Chief Executive Officer, ASTA Medica, Inc.  ______________________
               Date
          Mailing Address for Notices:

ASTA Medica, Inc.
890 East Street
Tewsksbury, MA 01876

 

 

Page S-1